Citation Nr: 1203075	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  06-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to December 1973 and from July 1976 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, among other things, remanded the issues remaining on appeal for additional development in November 2009 and April 2011.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A left ear hearing loss disability was not manifest during active service, was not manifest within one year of active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  A tinnitus disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1132, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A tinnitus disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a November 2005 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

In April 2011, the Board remanded the issues remaining on appeal with instructions including for a new VA audiological opinion, or an additional addendum opinion, with regard to the Veteran's claims for entitlement to service connection for left ear hearing loss and tinnitus.  The examiner was requested to specifically note "a review of the Veteran's service treatment records and audiograms including an October 1981 service treatment record that includes a notation of bilateral high frequency hearing loss and comment on the significance of such."  The examiner was instructed not to rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided and that doing so would render the opinion inadequate.  It was also noted, in essence, that in Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the Court had cited medical treatise information indicating that "normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss."  The examiner was further instructed that "[i]f it is the opinion of the examiner that the Veteran's current left ear hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss."  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a May 2011 VA addendum medical opinion the audiologist who had previously reviewed the case in April 2010 specifically noted that the Veteran's service treatment records and claims file were reviewed.  Although the examiner noted that "left ear hearing at exit was still considered to be in the normal range and does not meet criteria for service connection," it was further noted that the findings did not "represent a significant pure tone threshold shift relative to entrance data."  The examiner also stated that the Veteran's "MOS" likely exposed him to high risk noise, but that his service treatment records did not indicate that this had a permanent disabling impact on his left ear hearing.  The Board finds that, while the May 2011 opinion does not appear to clearly address all of the remand instructions, the provided opinions substantially complied with those instructions.  It was specifically noted that the service treatment records and the claims file were reviewed and the examiner as an audiologist is considered competent to describe audiometer findings as "within the normal range" even if that conclusion appears to be inconsistent with the medical treatise information noted by the Court in Hensley.  The examiner unequivocally found that October 1981 audiometer findings "indicated a slight increased (worsening) of left ear hearing," but that it "did not represent a significant pure tone threshold shift."  As to the instruction that the examiner "fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure" it was acknowledged that his service duties likely exposed him to high risk noise, but that his service treatment records did not indicate that this had a permanent disabling impact on his left ear hearing.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court has also held that there is no need for a medical examiner to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  It is significant to note that the Board may not refute "expert medical conclusions in the record with its own unsubstantiated medical conclusions."  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other grounds by Hodge v. West, 155 F3d 1356 (Fed. Cir 1998).  The Board finds, in this case, that VA medical opinions obtained are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley, 5 Vet. App. 155 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

Compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the nonservice-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a)(3) (2011)

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1132 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

In this case, the Veteran's service treatment records show that audiometer findings in September 1974 were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
---
10

Audiometer findings in September 1975 were:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
15
10
10

Audiometer findings in July 1976 were:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
5
10
15


Audiometer findings in October 1981 were:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
25
25

On VA authorized audiological evaluation in April 2006, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
65
65
LEFT
20
35
50
55
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The diagnoses included bilateral mild to moderately severe sensorineural hearing loss.  It was noted that the Veteran reported a history of military noise exposure due to aircraft engine noise and some post-service machinery noise while working in a warehouse.  It was the examiner's opinion that considering all of the evidence of record it was likely as not that the Veteran's right ear hearing loss was the result of acoustic trauma in service, but that his left ear hearing loss was not.  The examiner also provided a diagnosis of tinnitus, but stated that the Veteran's tinnitus was not pathological and was not likely related to military service.  

In statements in support of his claims the Veteran, in essence, asserted that his left ear hearing loss and tinnitus were incurred as a result of acoustic trauma during active service.  He stated he had worked on the flight line without proper hearing protection and that he had worked near jet aircraft and was exposed to constant engine noise.

An April 2010 VA opinion by an audiologist based upon a review of the claims file noted that the Veteran's entrance examination (presumably the September 1974 examination report) documented normal hearing, bilaterally, and that an exit examination (presumably the October 1981 examination report) documented a significant worsening of hearing in the right ear.  It was also noted that results for the left ear demonstrated a slight shift in auditory thresholds, but that the hearing in that ear remained within normal limits and was not considered disabling by VA criteria.  The examiner stated that the Veteran's military occupational specialty (MOS) of aviation ordinance likely exposed him to excessive noise, but that service treatment records did not indicate that this exposure had a permanent negative impact on left ear hearing.  Regarding tinnitus, the examiner found that the Veteran's reported frequency and duration (once per week, lasting a few seconds per episode) was not typical of tinnitus that would be expected to result from military trauma.  

A May 2011 VA addendum report noted that the Veteran's service treatment records and claims file were reviewed.  The examiner found that October 1981 audiometer findings "indicated a slight increased (worsening) of left ear hearing," but that it "did not represent a significant pure tone threshold shift."  The Veteran's left ear hearing at that time was considered to be in the normal range.  The examiner also stated that the Veteran was likely exposed to high risk noise, but that his service treatment records did not indicate that this had a permanent disabling impact on his left ear hearing.  It was again noted that the Veteran's reported frequency and duration of his symptoms was not typical of tinnitus that would be expected to result from military acoustic trauma.

Based upon the evidence of record, the Board finds left ear hearing loss and bilateral tinnitus disabilities were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  The evidence does not demonstrate a left ear hearing loss disability was manifest to a degree of 10 percent within one year of active service.  The Board finds that the April 2006, April 2010, and May 2011 VA medical opinions are persuasive that the Veteran's present left ear hearing loss and bilateral tinnitus were neither incurred during nor as a result of service.

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his present left ear hearing loss and tinnitus disabilities.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for these disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The May 2011 VA examiner is shown to have adequately considered the Veteran's credible reports of having been exposed to high risk noise, but found that this exposure was not etiologically related to his left ear hearing loss or tinnitus.
Therefore, the Board finds that entitlement to service connection for left ear hearing loss and tinnitus is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hearing loss, left ear, is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


